[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-16886                ELEVENTH CIRCUIT
                                                            AUGUST 11, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                D. C. Docket No. 08-00141-CR-T-26-TBM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ALBERTO AGUIRRE-OROZCO,
a.k.a. Alberto Aguirre,
a.k.a. Edgar Vasquez,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (August 11, 2009)

Before TJOFLAT, EDMONDSON and FAY, Circuit Judges.

PER CURIAM:
      Michael D. Walsh, retained counsel for Alberto Aguirre-Orozco, has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Aguirre-Orozco’s conviction and sentence are AFFIRMED.




                                          2